Name: 1999/146/ECSC, Euratom: Commission Decision of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4164) (Text with EEA relevance)
 Type: Decision
 Subject Matter: European construction;  Europe
 Date Published: 1999-02-26

 Avis juridique important|31999D01461999/146/ECSC, Euratom: Commission Decision of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4164) (Text with EEA relevance) Official Journal L 051 , 26/02/1999 P. 0213 - 0213COMMISSION DECISION of 21 December 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Europe Agreement between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part (notified under number C(1998) 4164) (Text with EEA relevance) (1999/146/ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Having regard to the assent of the European Parliament (1),Whereas the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Slovenia, of the other part, signed in Luxembourg on 10 June 1996 should be approved,Having consulted the ECSC Consultative Committee and with the assent and approval of the Council (2),HAS DECIDED AS FOLLOWS:Sole ArticleThe Europe Agreement between the European Community, the European Coal and Steel Community, the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, the Protocols annexed thereto and the declarations attached to the Final Act are hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.The texts of the Agreement, the Protocols annexed thereto and the Final Act are attached to this Decision (3).Done at Brussels, 21 December 1998.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ C 347, 18.11.1996, p. 145.(2) ECSC Consultative Committee delivered its opinion on 23 October 1998.(3) See page 3 of this Official Journal.